DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 51, 61 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims1, 9 of U.S. Patent No. 11,276,433 Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent anticipates the claim of the present application.

Patent No. 11,276,433
Application No. 17/665338
Claim1 recites a method comprising: receiving, via control circuitry, a request to skip a portion of a media asset being generated for display; determining, via the control circuitry, a characteristic associated with the portion of the media asset being skipped; wherein the characteristic associated with the portion of the media asset being skipped is determined by: determining, via the control circuitry, a rate of change associated with the request to skip the portion of the media asset; and determining, via the control circuitry, a desired portion of the media asset based on the determined rate of change; 
identifying, via the control circuitry, a plurality of jump points in the media asset based on the identified characteristic indicative of potential time points from which to resume consumption of the media asset; 
and generating for display, via the control circuitry, a progress bar indicating the plurality of identified jump points.
Claim51 recites a method comprising: receiving an input during display of content; 













identifying at least one jump point in the content based on at least one of: a content viewing profile; scene information associated with the content; and a requested rate of a skip operation; 

and generating for display an indicator representing the at least one jump point.
Claim9 recites a system comprising: an input circuit configured to detect a request to skip a portion of a media asset being generated for display; 
and control circuitry configured to: determine a characteristic associated with the portion of the media asset being skipped; wherein the control circuitry, when determining the characteristic associated with the portion of the media asset being skipped, is further configured to: determine a rate of change associated with the request to skip the portion of the media asset and determine a desired portion of the media asset based on the determined rate of change; identify a plurality of jump points in the media asset based on the identified characteristic indicative of potential time points from which to resume consumption of the media asset; 
and generate for display a progress bar indicating the plurality of identified jump points.
Claim61 recites a system comprising:



control circuitry configured to: receive an input during display of content; identify at least one jump point in the content based on at least one of: a content viewing profile;
scene information associated with the content; and a requested rate of a skip operation; 









And generate for display an indicator representing the at least one jump point.


Claims 52-53, 55, 62-63, 65 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, of U.S. Patent No. 11,276,433 in view of Martin et al US 2014/0282661 (hereinafter Martin).
Regarding claim52, the claims of the patent does not teach and Martin teaches the identifying the at least one jump point based on the content viewing profile includes analysis of viewing preferences of all members of a household ([0038],[0044], key frames identified based on access histories of aa plurality of users(members of household).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to determine skipping location in a video based on a plurality(household) user as in Martin to accurately represent all the user interest proportionally.
Regarding claim53, the claims of the patent  does not teach and Martin teaches  the identifying the at least one jump point based on the content viewing profile includes determining a level of interest in at least one of a location, an actor, a character, and a genre based on at least one of location information, actor information, character information, and genre information, respectively(fig.5 step516 ,[0044], the key frame/thumbnail generated based of determined  users interest level) .
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to determine skipping location in a video based on interest level as in Martin to allow the user accurately jump/skip to the desired scene/location in the video. 
Regarding claim55, the claims of the patent does not teach and Martin teaches   identifying the at least one jump point based on the content viewing profile includes determining a common characteristic identified from analysis of previously skipped portions of content([0027], [0044], user access history(profile) analyzed to determine  interest level. The key frames/thumbnails (jump point) identified based on interest level).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to determine skipping location in a video based on access history/profile as in Martin to allow the user accurately jump/skip to the desired scene/location in the video. 
Claim62 is rejected for similar reason as discussed in claim52 above.
Claim63 is rejected for similar reason as discussed in claim53 above.
Claim65 is rejected for similar reason as discussed in claim55 above.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 51, 61 are rejected under 35 U.S.C. 102(a)(1) as being disclosed by Cronin et al US 2009/0172543(hereinafter Cronin).

Regarding claim51,Cronin discloses  a method (see fig. 6) comprising: receiving an input during display of content (fig. 6 step 604, receive user request,[0062]); identifying at least one jump point in the content ([0058], fig. 5 shows flowchart illustrating process for generating thumbnail for a navigation bar)based on at least one of: a content viewing profile; scene information associated with the content([0051], thumbnail generation module generates thumbnails at every scene change, fig. 4-6 ); and a requested rate of a skip operation; and generating for display an indicator representing the at least one jump point([0063], display navigation bar including the generated thumbnails).

Regarding claim61, Cronin discloses a system comprising: control circuitry configured (fig. 1, 4)to: receive an input during display of content (fig. 6 step 604, receive user request,[0062]); identify at least one jump point in the content([0058], fig. 5 shows flowchart illustrating process for generating thumbnail for a navigation bar) based on at least one of: a content viewing profile; scene information associated with the content([0051], thumbnail generation module generates thumbnails at every scene change, fig. 4-6 ); and a requested rate of a skip operation; and generate for display an indicator representing the at least one jump point([0063], display navigation bar including the generated thumbnails).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims52-53, 55, 62-63, 65 are rejected under 35 U.S.C. 103 as being unpatentable over Cronin as applied to claim51, 61 above, and further in view of Martin et al US 2014/0282661 (hereinafter Martin).
Regarding claim52, Cronin teaches all the limitations of claim51 above but does not teach and Martin teaches the identifying the at least one jump point based on the content viewing profile includes analysis of viewing preferences of all members of a household ([0038],[0044], key frames identified based on access histories of a plurality of users(members of household).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to determine skipping location in a video based on a plurality(household) user as in Martin to accurately represent all the user interest proportionally.

Regarding claim53, Cronin teaches all the limitations of claim51 above but does not teach and Martin teaches  the identifying the at least one jump point based on the content viewing profile includes determining a level of interest in at least one of a location, an actor, a character, and a genre based on at least one of location information, actor information, character information, and genre information, respectively(fig.5 step516 ,[0044], the key frame/thumbnail generated based of determined  users interest level) .
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to determine skipping location in a video based on interest level as in Martin to allow the user accurately jump/skip to the desired scene/location in the video. 
Claim62 is rejected for similar reason as discussed in claim52 above.
Claim63 is rejected for similar reason as discussed in claim53 above.

Regarding claim55, Cronin teaches all the limitations of claim51 above but does not teach and Miller teaches identifying the at least one jump point based on the content viewing profile includes determining a common characteristic identified from analysis of previously skipped portions of content ([0027], [0044], user access history(profile) analyzed to determine  interest level. The key frames/thumbnails (jump point) identified based on interest level).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to determine skipping location in a video based on access history/profile as in Martin to allow the user accurately jump/skip to the desired scene/location in the video. 
Claim65 is rejected for similar reason as discussed in claim55 above.
Allowable Subject Matter
Claims 54,56-60,64, 66-70 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIRUMSEW WENDMAGEGN whose telephone number is (571)270-1118. The examiner can normally be reached 9:00-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on (571) 272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GIRUMSEW WENDMAGEGN
Primary Examiner
Art Unit 2484



/GIRUMSEW WENDMAGEGN/Primary Examiner, Art Unit 2484